DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on September 30, 2021 for the patent application 16/306,999 originally filed on December 4, 2018. Claims 1-3 and 7-11 are amended. Claims 4-6 and 12-15 are canceled. Claims 16-19 are new. Claims 1-3, 7-11, and 16-19 remain pending. The first office action of July 2, 2021 is fully incorporated by reference into this final office action.

Information Disclosure Statement
Non-patent literature (NPL) document cite No. 1 of the Information Disclosure Statement filed December 4, 2018 was not considered in the previous office action of July 2, 2021 because no English translation was provided. Applicant has submitted a copy of the English language translation of NPL document cite No. 1. The information was considered by the Examiner and made of record with this office action.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
Applicant has canceled claim 15, rendering the outstanding objection to claim 15 moot. Accordingly, the objection to claim 15 is withdrawn.

Applicant’s amendments to the claims overcome the outstanding 35 USC 101 rejections. However, new 35 USC 101 rejections apply to the newly independent claim 11 and its dependents, as described below.
Applicant’s amendments to the claims overcome the prior art rejections under 35 USC 102 and 35 USC 103. Therefore, the prior art rejections under 35 USC 102 and 35 USC 103 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 7-11, and 16-19 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and a substantially similar limitation in claim 11, recites the limitation “each item index.” The limitation “a plurality of index items,” is originally introduced in claims 1 or 11. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “each  item”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1 or claim 11. Therefore, claims 1 and 11 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2, 3, 7-10, and 16-19 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1 or claim 11.
Claim 11 recites the limitation “the waveform.” The limitation is not previously introduced in claim 11. As such, the limitation lacks antecedent basis. Therefore, claim 11 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 17-19 are also rejected under 35 U.S.C. § 112(b), based on their dependencies to claim 11. The Examiner notes that dependent claims 17-19 recite “a waveform,” which must be changed to “the waveform” if “a waveform” is introduced into parent claim 11.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11 and 17-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 11 is directed to “a finger exercise training system” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “finger exercise training,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
“display information on a display screen, detect a position and motion of the finger on the display screen as a user performs a finger exercise; measure the finger exercise and obtain measured data from the finger exercise performed by the user and store the measured data, the measured data is data from the finger exercise including movements of the fingers, determine analysis evaluation data based on the measured data of the finger exercise, the analysis evaluation data containing respective evaluation values of a plurality of index items, each item index is related to an exercise function of a user, generate a training menu based on the analysis evaluating data, the training menu indicating one or more training tasks for the finger exercise to be completed by the user, store training menu data, and display the training menu to the user, wherein each index item includes an amount of exercise, an endurance, rhythmicity, cooperativeness of both fingers, and marker trackability, stores a plurality of training items that respectively correspond with the plurality of index items and indicate one or more training tasks for improving the respective index items, the training items include an exercise task to perform finger tapping in accordance with teaching information, stimulation, or marker tracking, wherein the training items include, as parameters, pace, duration time, and a hand to be used, the parameters having respective parameter values, select a plurality of index items, which include an index item whose evaluation value is relatively low among the evaluation values based on a predetermined condition, select a plurality of training items associated with the selected index items, generate the training menu for improving the selected index items by using the selected training items, and when the training menu is generated, generate a combination of the selected training items based on a first combination depending upon a permutation of the selected training items or a second combination that is not dependent upon a permutation of the selected training items, and generate the training menu including plural kinds of training that correspond to the first combination of the training items or the second combination of the training items, wherein the plural kinds of training in the training menu are arranged and displayed in an order from training of a single training item for improving a single index item to training of a plurality of training items for improving the first combination or the second combination of a plurality of index items, display the training menu on the display screen thereof, wherein during the training of the finger exercise, display a region for arranging the finger of the user on the display screen, detect a contact state or an approach state of the finger against the region during the finger exercise to measure the waveform, and to calculate one or more feature amounts from data on the waveform, and calculate the evaluation values of the index items from the one or more feature amounts.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a touch panel,” “a touch sensor,” “a processor,” “a memory,” “a screen,” and “a display,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “finger exercise training,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., “a touch panel,” “a touch sensor,” “a processor,” “a memory,” “a screen,” and “a display,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 17-19 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 17-19 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to independent claim 11.
Therefore, claims 11 and 17-19 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments
The Applicant’s arguments filed on September 30, 2021 have been fully considered.
With respect to the 35 USC 101 rejection of claim 11, the Applicant respectfully argues “the human mind cannot practically perform the limitations of the claimed touch panel, which include "the touch panel including a touch sensor configured to detect a position and motion of the finger on the display screen as a user performs a finger exercise," as set forth in claim 11. Also, the human mind cannot practically "measure the finger exercise through the touch panel and obtain measured data from the finger exercise..."”
The Examiner respectfully disagrees. The claimed touch panel, including touch sensor and display screen, are merely add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and do no more than generally link the use of a judicial exception to a particular technological environment or field of use. The touch panels of the instant claims are generic, well-known, and 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jonghin Park, et al., "A Training Support System for Finger Tapping Movements Using Magnetic Sensor", Collection of papers for lectures in the fortieth Chugoku and Shikoku Branch meeting, Pp. 62-63, 2007.
McNames et al. (US 2011/0213277) System, method, and apparatus for objective assessment of motor signs at the extremities
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715               

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715